Citation Nr: 1634709	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  02-19 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim to establish basic eligibility for Department of Veterans Affairs (VA) death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant's deceased spouse is claimed to have had active service during World War II.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2002 determination by the Manila Regional Office (RO), which determined that new and material evidence had not been received to reopen the appellant's claim for VA death benefits because the evidence failed to show that her deceased husband had the requisite service to establish basic eligibility.  The question of "veteran" status of the person upon whose surviving spouse is seeking VA benefits is a threshold requirement for establishing entitlement to such benefits.  

In May 2003, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is associated with the record.  A December 2003 Board decision denied the appellant's claim.  She appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2006, the Court set aside the Board's decision and remanded the matter to the Board for readjudication.  In November 2006, the Board remanded the case to the RO for additional development.  In an October 2007 decision, the Board again denied the issue on appeal, and the appellant appealed that decision to the Court, which resulted in a February 2009 Joint Motion to Vacate and Remand by the parties (Joint Motion).  By a February 2009 Order, the Court vacated the October 2007 Board decision and remanded the matter to the Board for readjudication consistent with the Joint Motion.  

The appellant did not respond to a May 2009 Board letter offering her another hearing (before a VLJ who would decide her appeal).  As she did not respond, it was assumed that she did not desire another hearing.  The case was reassigned to the undersigned.  In September 2009 and December 2013, the Board remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 1981, the RO determined that the appellant was not entitled to the death benefits she was claiming (i.e., Dependency and Indemnity Compensation) because her spouse did not have the requisite service in the U.S. Armed Forces to establish basic eligibility for such benefits; she was notified of the denial in July 1981, but she did not initiate an appeal within one year of the notice.  
 
2.  Additional evidence associated with the claims file since the July 1981 RO decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the appellant's claim for possible VA death benefits.
 
3.  The service department has certified that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II. 


CONCLUSIONS OF LAW

1.  The July 1981 RO decision that the appellant was not entitled to VA death benefits is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2015). 
 
2.  New and material evidence has been presented sufficient to reopen the claim of whether the appellant has basic eligibility to seek and receive VA death benefits.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  
3.  The appellant's spouse did not have the requisite service to entitle her to receive VA death benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. § 3.203 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision to reopen the claim, of whether the appellant has basic eligibility to VA death benefits, is favorable to the appellant, no further action is required to comply with the VCAA.

Merits of the New and Material Evidence Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  For the purpose of determining whether new and material evidence has been received, the credibility of the additional evidence, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The appellant has sought to have her deceased spouse recognized as having qualifying service in the Armed Forces of the United States for VA purposes on numerous occasions since the 1940s, and was most recently informed of the denial of her claim for VA death benefits and of her appellate rights by letter dated in July 1981.  She did not file a timely notice of disagreement with that decision.  Therefore, the July 1981 RO determination became final.  38 U.S.C.A. § 7105); 38 C.F.R. § 20.1103.  Although her claim was again denied in February 1992 by the RO, it does not appear that the appellant was notified of her appellate rights in conjunction with that decision; accordingly, it is not deemed to be final.  

The July 1981 decisional letter is also the last time the VA death benefits claim was finally disallowed on any basis.  In order to reopen a claim that has been previously denied and is final, the claimant must present new and material evidence.  38 U.S.C.A. §§ 5108.  The standard for new and material evidence was amended in August 2001, but as the amendment applies only to claims to reopen received on or after August 29, 2001 (see 66 Fed. Reg. 45,620 (August. 29, 2001)), it does not apply to the present claim, which was received before August 2001.  

When this claim was filed in June 2001, new and material evidence meant evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated.  Id. at 1363.  

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  

In order to be eligible to receive VA death benefits, a claimant is required to submit proof showing that her deceased spouse had active military service as a member of the Armed Forces of the United States, to include service in the Philippine Commonwealth Scouts or Recognized Guerrilla Forces.  The appellant has repeatedly and consistently asserted in her numerous claims for death benefits that her spouse had served as a member of a recognized guerrilla unit under the auspices of the USAFFE (U.S. Armed Forces of the Far East).  Her claim was repeatedly denied, including at the time of the last final denial in July 1981, because there was no verification that her spouse had any service as a member of the Philippine Commonwealth Army, including the Recognized Guerrilla forces, in the service of the United States Armed Forces.  Any new and material evidence must relate to this. 

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  

Since July 1981, while many of the documents received are copies of numerous documents previously submitted and considered by the RO, those received also include written statements by the appellant, additional affidavits from individuals who reported that they served with her spouse in the same guerrilla forces during World War II, hearing testimony of the appellant, a copy of a November 2008 letter from the National Personnel Records Center (NPRC) to the appellant, and notations by the RO that the appellant's spouse was listed on page 56, file #85, of the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by it.  The NPRC letter indicates that records showed the appellant's spouse had served as a member of the Philippine Commonwealth Army, which included USAFFE service, in the service of the Armed Forces of the United States from September 1, 1941 to the time of his death in February 1945, but that this service was "not considered as active service in the United States Army."  Regarding the RRGR, evidence of record prior to July 1981 indicated that the appellant's spouse's name was not on the 1948 Reconstructed Guerrilla Roster at the RO.  Hence, this evidence is new evidence indicating that he may have served in a recognized guerrilla unit or otherwise had qualifying service that might allow for VA death benefits to be granted for the appellant.  

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the July 1981 RO denial and bears directly and substantially on the matter of the validity of service of the appellant's spouse.  It is not cumulative and it is of particular significance inasmuch as it consists of information that triggered VA's duty to submit the evidence to NPRC for a redetermination of the service of the appellant's spouse.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008); see also Shade.

Hence, this evidence is not only new but material because it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that evidence submitted is both new and material, and the appellant's claim is reopened.  

Having reopened the claim, the Board will now consider the matter on the merits.  The appellant is not prejudiced by the Board's consideration of the claim on the merits because the RO considered it on the merits in the rating action on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 
VA Death Benefits Claim

Duties to Notify and Assist

As previously noted with regard to the VCAA, VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.

A review of the claims file shows the appellant was not advised of VA's duties to notify and assist in the development of her claim prior to the RO's adjudication in January 2002.  Nevertheless, letters issued in March 2010 and October 2011 provided the appellant notice of what evidence was needed to show entitlement to death benefits, what types of evidence VA was responsible for getting, and what types of evidence the appellant was responsible for submitting.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In that regard, it is noted that an October 2007 Board decision was vacated by the Court pursuant to a Joint Motion in February 2009 because it was noted that previous VCAA notice letters were deficient in that they advised the appellant that she bore the entire burden of verifying her spouse's service, when part of the burden is actually VA's responsibility.  The October 2011 VCAA letter cures that deficiency.  

The Board also finds that the appellant has not been prejudiced by any notice defects.  The appellant has not alleged that she was prejudiced because she did not receive notice of what was needed to substantiate her claim, and the Board's review of the record does not disclose (non-cured) prejudicial error in the development of this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The record reflects that, based on information the appellant provided in her numerous claims for death benefits, in various written statements and testimony of the appellant and in copies of affidavits from numerous individuals who personally knew the appellant's spouse, along with the November 2008 letter from the NPRC, documents from the Ablan-Madamba Guerrilla Forces, and the presence of the appellant's spouse's name on the RRGR at the RO, the RO sought service department verification of the appellant's spouse's claimed service by way of the NPRC with reference to two different initials of his middle name.  Thereafter, based on service department certification, in replies dated in May 2014, June 2014, and July 2014, that the appellant's spouse did not have qualifying service, the RO determined that the appellant is ineligible for VA death benefits as a matter of law.  When a claimant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the alleged service, she is not prejudiced by VA's failure to notify her of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").  In any case, the RO had previously informed her that to change her spouse's veteran status designation (or lack thereof), she would need to apply to the Army Board for Correction of Military Records (ABCMR), and supplied her with DD Form 149; her request dated in May 2009 was denied in September 2009 because she did not specify the precise "correction" that she was seeking (she was informed of this determination by letter in September 2009).  

The RO sought certification of the appellant's spouse's military service on numerous occasions, most recently in April 2014, May 2014, and June 2014.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete; the requests included copies of the aforementioned documents submitted by the appellant and listed the two different permutations of the spouse's name.  The requests also noted that the appellant's spouse's name was listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO.  The NPRC considered all of these statements and documents before sending negative answers dated in May 2014, June 2014, and July 2014.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (re-certification when there is newly received relevant evidence since the negative certification).

Therefore, VA's duty to assist has been met.  Accordingly, the Board will address the merits of the claim. 

Merits of the VA Death Benefits Claim

Eligibility for VA benefits is based on statutory and regulatory provisions, which
define an individual's legal status as a veteran of active military service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. § 3.1, 3.6.  "Veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the armed forces of the United States for VA purposes.  38 C.F.R. § 3.40, 3.41.  Such service must be certified as qualifying by appropriate military authority.  38 C.F.R.. § 3.203.  These regulations have their basis in statute, at 38 U.S.C.A. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) (Upheld the constitutionality of 38 U.S.C.A. § 107(a), regarding certain service deemed not to be active service). 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  38 C.F.R. §. 3.203(c).  Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Gahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant has submitted affidavits from individuals who entered military service with the appellant's spouse in 1941 and who served in guerilla forces with the appellant's spouse; certificates from the Headquarters of the Ablan-Madamba Guerilla Forces, which indicated that the appellant's spouse was a USAFFE-Guerilla; a 1947 record from the Headquarters of the National Defense Forces, indicating that the appellant's spouse had been assigned to the 15th Infantry; a notice from National Service Life Insurance indicating that the appellant was entitled to proceeds from a policy in her spouse's name; a 1954 record from the General Headquarters of the Armed Forces of the Philippines, which reported her spouse's service status from 1941 to 1945; and affidavits from individuals who reported they served with the appellant's spouse in the 15th Infantry (some indicated the 12th Infantry) from January 1945 until his death the following month.  The appellant has also submitted written statements prepared by her and her (former) representative and additional affidavits from individuals who reported they served with the appellant's spouse in guerrilla forces and in the 12th Infantry.  The record also includes such evidence as a transcript of testimony provided at a May 2003 hearing and a notation by the RO that the appellant's spouse's name appeared on the RRGR.  

None of the supporting documents submitted by the appellant, or otherwise indicated herein, was issued by a U.S. service department.  While the documents the appellant has submitted indicate that her spouse's service may have been recognized by the Philippine Army or the Philippine Government, that is not equivalent to his service being recognized by the United States Government.  Regarding the November 2008 NPRC letter sent to the appellant, which was received by the RO in September 2009, it states that records showed the appellant's spouse had served as a member of the Philippine Commonwealth Army, which included USAFFE service, in the service of the Armed Forces of the United States from September 1, 1941 to the time of his death in February 1945, but that this service was "not considered as active service in the United States Army."  It is notable that the letter did not provide actual certification of the appellant's spouse as having valid U.S. Armed Forces service including whether he was a recognized guerrilla in the service of the United States Armed Forces.  

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  She has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification as to whether the appellant's spouse served in the U.S. Armed Forces in the Philippines, to specifically include whether he had guerrilla service as alleged.  The RO noted that the appellant's spouse's name was listed in the Reconstructed Recognized Guerrilla Roster maintained by the RO in its April 2014, May 2014, and June 2014 requests for information about him sent to the service department, and the RO also listed variants of the appellant's middle name and other identifying information.  However, the service department, via the NPRC, certified on three occasions, in replies dated in May 2014, June 2014, and July 2014, that it had no record of the appellant's spouse serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  (On many previous occasions, the service department likewise had certified that the appellant's spouse did not have service that could be considered United States Armed Forces service.)  This certification is binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

It is imperative for the appellant to understand that the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  If a change of service department certification is what the appellant seeks, her remedy lies with the service department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a) and the service department has verified that her spouse did not have service which would qualify her for the death benefits she seeks.  As previously emphasized, VA is bound by that determination.  Thus, the Board has no recourse but to deny her appeal. 

The appellant has provided no further evidence that would warrant a request for re-certification of her spouse's service/nonservice by the service department since the last re-certification dated in July 2014, and VA must abide by the service department's certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (pertaining to re-certification when there is newly received relevant evidence since the negative certification).  Accordingly, the Board finds the appellant's spouse did not have the requisite service and is not a veteran under applicable United States law so as to establish basic eligibility for the appellant for VA death benefits.  Because the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board is not unsympathetic to the appellant's situation.  The record contains many documents that refer to her spouse's unrecognized anti-Japanese activities.  He was acknowledged to have been a prisoner of war briefly, before he was killed by Japanese soldiers; his loyalty status is not questioned.  The Board also notes that at the 2003 hearing, the appellant's former representative indicated that she received National Service Life Insurance based on her husband's service.  She also stated that, based on basic principles of fairness, benefits should be paid to the appellant because her husband had died "fighting in the resistance against the Japanese in support of the objectives of the United States Government" and her husband had "believed that he was serving the President of the United States.... and the citizens of the Philippines and the United States Government."  She argued that the United States Government has an obligation to the appellant to grant her claim for benefits.  While the Board does not question the sincerity of the appellant in her belief that she is entitled to VA death benefits, it is without authority to grant her claim on an equitable basis and must render its decision in accordance with governing law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994). 


ORDER

The application to reopen the claim to establish basic eligibility for VA death benefits is granted, and to that extent only, the appeal is granted.

The appeal seeking to establish basic eligibility for VA death benefits is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


